Exhibit 10.35

 

SARA LEE CORPORATION

FORM OF RESTRICTED STOCK UNIT GRANT NOTICE & AGREEMENT

FY 06-08 LTRSU

 

--------------------------------------------------------------------------------

(“Participant”)

 

This Restricted Stock Unit (RSU) Grant Notice made this August 25, 2005 (“Award
Date”), by Sara Lee Corporation, a Maryland Corporation (“Corporation”) to
Participant is evidence of an award made under the Sara Lee Corporation 1998
Long-Term Incentive Stock Plan (“Plan”) which is incorporated into this Grant
Notice and Agreement by reference. A copy of the Plan has been provided to the
Participant and is also available from the Sara Lee Corporate Compensation
department.

 

1. Restricted Stock Unit Award. Subject to the restrictions, limitations, terms
and conditions specified in the FY06-08 LTRSU Program Description (“Program
Description”), the Plan and this Grant Notice, the Corporation hereby awards to
the Participant as of the Award Date

 

             restricted stock units (RSUs)

 

from the FY06-08 LTRSU grant

 

which vest as follows:

 

         RSUs on Aug-31, 2006

 

         RSUs on Aug-31, 2007

 

         RSUs on Aug-31, 2008

 

which are considered Stock Awards under the Plan. These RSUs will remain
restricted until the end of each Vesting Date (“Vesting Date”).

 

Prior to the Vesting Dates, the RSUs are not transferable by the Participant by
means of sale, assignment, exchange, pledge, or otherwise.

 

2. Dividend Equivalents. Subject to the restrictions, limitations and conditions
as described in the Plan, Dividend Equivalents payable on the RSUs will be
accrued on behalf of the Participant at the time that dividends are otherwise
paid to owners of Sara Lee Corporation common stock.

 

3. Distribution of the Award. If the distribution is subject to tax withholding,
such taxes will be settled by withholding cash and/or a number of shares with a
market value not less than the amount of such taxes. Any cash from Dividend
Equivalents remaining after withholding taxes are paid will be paid in cash to
the Participant. The net number of shares of Sara Lee Corporation stock to be
distributed will be delivered to the Participant as soon as practicable after
each of the Vesting Dates. If withholding of taxes is not required, none will be
taken and the gross number of shares will be distributed. The Participant is
personally responsible for the proper reporting and payment of all taxes related
to distribution.

 

4. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, the Participant may elect to defer the distribution of some or all of the
RSUs vesting in the second or third tranche. Such election must be received in
writing by the Corporation no later than 12 months prior to each of the eligible
Vesting Dates. The deferral, if elected, will result in the transfer of the RSUs
into the Corporation’s Executive Deferred Compensation Plan’s Stock Equivalent
Fund in effect at the time the RSUs would have otherwise been distributed. The
Executive Deferred Compensation Plan rules will govern the administration of
this award beginning on the date the RSUs are credited to the Executive Deferred
Compensation Plan.



--------------------------------------------------------------------------------

5. Death, Total Disability or Retirement. If you cease active employment with
the Corporation, because of your death or permanent and total disability (as
defined under the appropriate disability benefit plan if applicable), the award
will vest immediately and be distributed to you or your estate as soon as
practical. In the case of your attaining age 55 or older and, if you have at
least 10 years of service with the Corporation when your employment terminates
or attain age 65 regardless of service, the award will continue to vest after
your termination. These provisions apply only to awards under the FY06-08 LTRSU;
other types of RSU awards may have different provisions.

 

6. Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination.

 

(a) Involuntary Termination. If your employment with the Company is terminated
by the Company and you are eligible to receive severance benefits under the Sara
Lee Corporation Severance Plan for Corporate Officers, the Severance Pay Plan,
the Severance Pay Plan for A & B Level Executives, the Severance Pay Plan for
Certain Events or any other written severance plan of the Company (collectively,
a “Severance Event Termination”), you will receive a prorated portion of the
non-vested shares after the vesting date(s).

 

In the event your employment with the Company is terminated as a result of the
sale, closing or spin-off of a division, business unit or other component of the
Company, all RSUs will vest as of the closing date of the transaction and be
distributed as soon as practicable after the closing date of the transaction,
unless otherwise determined by the Company. This provision does not apply with
respect to any transaction that would be considered a Change of Control as
defined in Article X of the Plan.

 

(b) Voluntary Termination and Non-Severance Event Termination. If your
employment terminates for reasons other than those described above (i.e., you
voluntarily terminate your employment with the Company or your employment is
terminated by the Company and you are not eligible for severance pay under any
of the Company’s severance plans), then the non-vested portion of this RSU award
shall be canceled on the date of your termination of employment.

 

7. Forfeiture. Notwithstanding anything contained in this Agreement to the
contrary, if you engage in any activity inimical, contrary or harmful to the
interests of the Corporation, including but not limited to: (1) competing,
directly or indirectly (either as owner, employee or agent), with any of the
businesses of the Corporation, (2) violating any Corporation policies, (3)
soliciting any present or future employees or customers of the Corporation to
terminate such employment or business relationship(s) with the Corporation, (4)
disclosing or misusing any confidential information regarding the Corporation,
or (5) participating in any activity not approved by the Board of Directors
which could reasonably be foreseen as contributing to or resulting in a Change
of Control of the Corporation (as defined in the Plan) (such activities to be
collectively referred to as “wrongful conduct”), then (i) this RSU award, to the
extent it remains restricted, shall terminate automatically on the date on which
you first engaged in such wrongful conduct and (ii) if the misconduct occurred
within 6 months of a RSU Vesting Date, you shall pay to the Corporation in cash
any financial gain you realized from the vesting of the RSU. For purposes of
this section, financial gain shall equal, the difference between the fair market
value of the Common Stock on the Vesting Date, multiplied by the number of RSUs
actually distributed pursuant to this award, reduced by any taxes paid in
countries other than the United States which taxes are not otherwise eligible
for refund from the taxing authorities. By accepting this RSU, you consent to
and authorize the Corporation to deduct from any amounts payable by the
Corporation to you, any amounts you owe to the Corporation under this section.
This right of set-off is in addition to any other remedies the Corporation may
have against you for your breach of this Agreement.

 

8. Rights as a Stockholder. You will have no rights as a stockholder with
respect to any RSUs until and unless ownership of such RSUs have been
transferred to you.

 

9. Conformity with the Plan. This award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any
inconsistencies between this Grant Notice, the Plan or the Program Description
shall be resolved in accordance with the terms of the Plan. By your acceptance
of this Grant Notice, you agree to be bound by all of the terms of this Grant
Notice, the Plan and Program Description.

 

10. Interpretations. Any dispute, disagreement or question which arises under,
or as a result of, or in any way relates to the interpretation, construction or
application of the Plan, this Grant Notice or the Program

 

2



--------------------------------------------------------------------------------

Description will be determined and resolved by the Compensation and Employee
Benefits Committee of the Corporation’s Board of Directors (“Committee”). Such
determination or resolution by the Committee will be final, binding and
conclusive for all purposes.

 

11. Employment Rights. Nothing in the Plan, this Grant Notice or the Program
Description confers on any Participant any right to continue in the employ of
the Corporation or in any way affects the Corporation’s right to terminate the
Participant’s employment without prior notice any time for any reason.

 

12. Miscellaneous.

 

(a) Modification. This RSU grant is documented by the minutes of the Committee
and or as approved by the CEO for non-corporate officers, which records are the
final determinant of the number of RSUs granted and the conditions of this
grant. The Committee may amend or modify this RSU grant in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such RSUs, provided that no such amendment or modification shall impair
your rights under this Agreement without your consent. Except as in accordance
with the two immediately preceding sentences and paragraph 13, this Agreement
may be amended, modified or supplemented only by an instrument in writing signed
by both parties hereto.

 

(b) Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement shall be
governed by the internal laws of the State of Illinois, including matters of
validity, construction and interpretation. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
Chicago, Illinois, and you agree to submit to the jurisdiction of such courts,
to bring all such actions or proceedings in such courts and to waive any defense
of inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

(c) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

 

(d) Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

13. Amendment. Notwithstanding anything in the Plan, the Program Description or
this Grnat Notice to the contrary, this award may be amended by the Corporation
without the consent of the Participant, including but not limited to
modifications to any of the rights granted to the Participant under this award,
at such time and in such manner as the Corporation may consider necessary or
desirable to reflect changes in law.

 

3